Name: Commission Regulation (EEC) No 1894/88 of 30 June 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 168/69 COMMISSION REGULATION (EEC) No 1894/88 of 30 June 1988 fixing die amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1604/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the common agricultural policy continues to operate in the colza and rape seed sector and in particular to ensure that the aid continues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors, of the latest Commission proposals to the Council on prices and related measures ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 f), as last amended by Regulation (EEC) No 1835/88 (8); Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaran ­ teed quantities system and of the prices and related measures for the 1988/89 marketing year. (') OJ No 172, 30. 9 . 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 1 July 1988 . (2) OJ No L 110, 29. 4. 1988, p. 10. (3) OJ No L 164, 24. 6 . 1985, p. 11 . {*) OJ No L 143, 10. 6 . 1988 , p. 10. 0 OJ No L 167, 25. 7. 1972, p. 9 . (4 OJ No L 176, 1 . 7. 1987, p. 30. O OJ No L 378, 31 . 12. 1987, p. 27. (*) OJ No L 162, 29. 6 . 1988, p. 55. 0 OJ No L 266, 28. 9 . 1983, p. 1 . .(' ») OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 168/70 Official Journal of the European Communities 1 . 7. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 7 (') 1st period «0 2nd period *0 3rd period loo 4th period 11 (1) 5th period 12 (') 1 . Gross aids (ECU) :  Spain 0,580 0,580 0,580 0,580 0,580 0,580   Portugal 0,000 0,000 0,000 0,000 0,000 0,000   Other Member States 6,762 6,596 6,596 6,536 6,424 6,742 2. Final aids : \\ (a) Seed harvested and processed in :  Federal Republic of Germany IIIIIl Il (DM) 16,58 16,19 16,22 16,27 16,02 17,37  Netherlands (Fl) 18,99 18,56 18^6 18,61 18,33 19,77  BLEU (Bfrs/Lfrs) 318,23 310,21 310,21 306,06 300,57 306,33  France (FF) 39,00 37,70 37,20 35,78 34,76 38,54  Denmark (Dkr) 53,82 52,34 52,34 51,80 50,75 49,99  Ireland ( £ Irl) 4,316 4,171 4,165 4,050 3,938 4,042  United Kingdom ( £) 1,581 1,457 1,457 1,412 1,298 1,254  Italy (Lit) 6 864 6 574 6313 5 873 5 630 5 738  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 (b) Seed harvested in Spain and \ l \ \ processed : Il  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 1 091,91 1 066,29 1 063,79 1 029,33 1 011,62 1 002,38 (c) Seed harvested in Portugal and \ \ \ Il processed : \ l l l  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 2 038,24 1 987,83 1 980,46 1 934,68 1 911,65 1 870,15 (l ) Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 1 . 7. 88 Official Journal of the European Communities No L 168/71 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 7 0 1st period 8 (-) 2nd period 9 0 3rd period 10 o 4th period 11 (1) 5th period 12 0 1 . Gross aids (ECU): l  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 9,262 9,096 9,096 9,036 8,924 9,242 2. Final aids : \ (a) Seed harvested and processed in : I  Federal Republic of Germany Il \ (DM) 22,48 22,09 22,12 22,17 21,92 23,27  Netherlands (Fl) 25,61 25,18 25,18 25,23 24,95 26,39  BLEU (Bfrs/Lfrs) 438,39 430,38 430,38 426,23 420,73 426,49  France (FF) 57,69 56,39 55,89 54,47 53,45 57,23  Denmark (Dkr) 75,71 74,23 74,23 73,69 72,64 71,88  Ireland ( £ Irl) 6,394 6,249 6,244 6,128 6,016 6,120  United Kingdom ( £) 3,221 3,097 3,097 3,052 2,939 2,895  Italy (Lit) 10 857 10 566 10 306 9 865 9 623 9 731  Greece (Dr) 320,85 320,85 320,85 320,85 320,85 320,85 (b) Seed harvested in Spain and II processed : \\\\\\  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 1 477,44 1 451,82 1 449,33 1 414,86 1 397,15 1 387,91 (c) Seed harvested in Portugal and li processed : lili\\lili  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 2 508,26 2 457,85 2 450,48 2 404,70 .2 381,67 2 340,17 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. No L 168/72 Official Journal of the European Communities 1 . 7. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 7 1st period 8 (') 2nd period 9 (') 3rd period 10 o 4th period 11 (1) 1 . Gross aids (ECU) : \  Spain 3,440 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 18,255 14,790 14,713 14,636 15,014 2. Final aids : IlII (a) Seed harvested and processed in (2) : IIII  Federal Republic of Germany (DM) 45,82 35,60 35,45 35,47 36,37  Netherlands (Fl) 50,02 40,35 40,15 40,18 41,18  BLEU (Bfrs/Lfrs) 870,01 703,42 699,70 694,61 712,78  France (FF) 123,83 97,87 96,71 95,07 97,90  Denmark (Dkr) 153,93 123,57 122,88 122,19 125,50  Ireland ( £ Irl) 13,747 10,859 10,786 10,650 10,964  United Kingdom ( £) 8,851 6,563 6,506 6,448 6,696  Italy (Lit) 24 845 19 287 18 869 18 366 18 970  Greece (Dr) 380,57 0,00 0,00 0,00 0,00 (b) Seed harvested in Spain and processed : \ \ \  in Spain (Pta) 530,49 797,28 . 797,28 797,28 797,28  in another Member State (Pta) 1 582,81 1 315,25 1 300,59 1 260,65 1 318,94 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 3 633,53 3 889,30 3 858,82 3 804,98 3 878,17  in another Member State (Esc) 3 528,36 3 776,72 3 747,13 3 694,85 3 765,92 3. Compensatory aids : l ||Il|  in Spain (Pta) 1 515,04 1 246,93 1 232,27 1 190,68 1 248,97 4. Special aid : \ \ \  in Portugal (Esc) 3 528,36 3 776,72 3 747,13 3 694,85 3 765,92 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,077360 2,073770 2,069990 2,066300 2,066300 2,055100 Fl 2,339580 2,334890 2,330770 2,327030 2,327030 2,316100 Bfrs/Lfrs 43,494700 43,487500 43,475300 43,461600 43,461600 43,423500 FF 7,001140 7,007210 7,013240 7,019490 ' 7,019490 7,036650 Dkr 7,894470 7,909410 7,923450 7,935370 7,935370 7,972140 £Irl 0,771869 0,772139 0,772464 0,772667 0,772667 0,774009 £ 0,664908 0,666341 0,667656 0,668924 0,668924 0,672905 Lit 1 541,39 1 546,53 1 552,30 1 557,53 1 557,53 1 577,53 Dr 165,80000 166,47000 167,49600 169,00400 169,00400 173,94800 Esc 169,38700 170,09700 170,90600 171,71000 171,71000 174,04100 Pta 137,38700 137,81700 138,21400 138,59600 138,59600 139,67800